Ames, J.
The various objections made by the defendant in the superior court were none of them taken in the munieipa. court, from which she appealed; and therefore, so far as they depend upon formal defee's apparent on the face of the com*447plaint, are too late to be of any avail. St. 1864, c. 250, § 2. Commonwealth v. McGovern, 10 Allen, 193. Commonwealth v. Walton, 11 Allen, 238.
Even if they had been seasonably taken, it is difficult to see how they could be of any effect. It is not denied that the superior court has a general appellate jurisdiction in cases of this kind; but the defendant insists that it does not appear on the face of the complaint that this offence was committed within this Commonwealth, and that, for that reason, it does not appear to be within the jurisdiction of that court. But the complaint, although it does not in terms say that the county of Suffolk is in this Commonwealth, is nevertheless brought in the name of the Commonwealth, for the violation of a specific statute of the Commonwealth, in Boston in the county of Suffolk, and the court is bound judicially to take notice of the fact that Suffolk is one of the counties of the Commonwealth. The want of a formal caption, or marginal entry of venue, is a matter of no importance in such a state of the case. Commonwealth v. Quin, 5 Gray, 478. The venue is sufficiently given in the body of the complaint to deprive this objection of all force. The point that it does not appear on the face of the complaint that the defendant was not a married woman was not insisted on in the argument, and is plainly untenable as an objection. As to the point that the complaint does not appear to have been sworn to in this Commonwealth, it is enough to say that it is certified by the clerk of the municipal court of the city of Boston, in the county of Suffolk, and that we are bound judicially to take notice, not only of the existence of such a court, but also of its local situation and jurisdiction in a city and county within the limits of the Commonwealth. Commonwealth v. Wingate, 6 Gray, 485. Exceptions overruled.